        Case 1:12-cv-10291-WGY Document 286 Filed 09/18/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                              )
BRUCE SMITH, PAUL JOSEPH,     )
MARTIN JOSEPH, KIM GADDY,     )
BRIAN KEITH LATSON, MARWAN    )
MOSS, LEIGHTON FACEY, and     )
LATEISHA ADAMS,               )
                              )                       Civil Action No.: 12-10291-WGY
   Plaintiffs,                )
                              )
v.                            )
                              )
CITY OF BOSTON, MASSACHUSETTS )
                              )
   Defendant.                 )
                              )

     PLAINTIFFS’ SUPPLEMENT TO THE JOINT PRETRIAL MEMORANDUM

       On June 3, 2019, the parties file a pretrial memo. ECF No. 256. On July 1, 2019, this

Court denied Plaintiffs’ motion to exclude evidence related to the 2014 Boston police lieutenants

promotional examination. Accordingly, Plaintiffs now file a supplement to the joint pretrial

memo below.

X.     Witnesses

       A.      Plaintiffs

       Plaintiffs may call the following witnesses:

               1.     Joel Wiesen, Ph.D. (expert)
                      Applied Personnel Research
                      62 Candlewood Road
                      Scarsdale, NY 10583-6040
                      (617) 244-8859

               2.     Eddie Chrispin (fact)
                      139 Windham Rd.
                      Hyde Park, MA 02136
                      (617) 908-7531

                                                1
Case 1:12-cv-10291-WGY Document 286 Filed 09/18/19 Page 2 of 5




    3.    William Gross (fact)
          Boston Police Commissioner
          Boston Police Department
          One Schroeder Plaza
          Boston, MA 02120
          (617) 343-4500

    4.    Employee in Human Resources Department for City of Boston Police
          Department

    5.    Bruce Smith (fact)
          May be contacted through Plaintiffs’ counsel

    6.    Paul Joseph (fact)
          May be contacted through Plaintiffs’ counsel

    7.    Martin Joseph (fact)
          May be contacted through Plaintiffs’ counsel

    8.    Kim Gaddy (fact)
          May be contacted through Plaintiffs’ counsel

    9.    Brian Keith Latson (fact)
          May be contacted through Plaintiffs’ counsel

    10.   Marwan Moss (fact)
          May be contacted through Plaintiffs’ counsel

    11.   Leighton Facey (fact)
          May be contacted through Plaintiffs’ counsel

    12.   Lateisha Adams (fact)
          May be contacted through Plaintiffs’ counsel

    13.   Kenneth Sousa (fact)
          May be contacted through Plaintiffs’ counsel

    14.   William Woodley (fact)
          May be contacted through Plaintiffs’ counsel

    15.   Stanley Desmesmin (fact)
          May be contacted through Plaintiffs’ counsel

    16.   Former Commissioner Williams Evans (fact)



                                   2
         Case 1:12-cv-10291-WGY Document 286 Filed 09/18/19 Page 3 of 5



                        As a former BPD Commissioner, Defendant should be in possession of his
                        contact information.

                 17.    Former Commissioner Edward Davis (fact)
                        As a former BPD Commissioner, Defendant should be in possession of his
                        contact information.

        Plaintiffs reserve the right to amend this list if the City attempts to amend its witness and

exhibit lists.

XI.     Proposed Exhibits

        A.       Plaintiffs

                 1.     Expert Report of Joel Wiesen, Ph.D.: Shortall and Delay Analyses for

BPD Lieut Exam dated December 15, 2015

                 2.     Expert Report of Joel Wiesen: Rebuttal Report to Dr. Jacobs: Adverse

Impact of the 2008 and 2005 BPD Exams for Lieutenant dated December 9, 2014

                 3.     Collective Bargaining Agreements between Boston Police Superior

Officer Federation and the City of Boston in effect from 2008 to the present

                 4.     Pay records for all Plaintiffs (to be subpoenaed)

                 5.     Boston Superior Officer Pay Scales 2011-present

                 6.     List of Individuals Promoted from 2008 Boston Police Lieutenants Exam

        with dates of promotion

                 7.     List of retirement dates for Plaintiffs

                 8.     Actuarial Life Tables

                 9.     Expert Report of Joel Wiesen: Supplemental Report as to Damages, dated

        July 11, 2019

                 10.    Documents relating to the formulation and implementation of the City of

        Boston’s 2014 Lieutenant’s examination (e.g., recommendations from EB Jacobs).

                                                   3
         Case 1:12-cv-10291-WGY Document 286 Filed 09/18/19 Page 4 of 5



                11.     Plaintiffs reserve the right to introduce exhibits that were admitted into

        evidence during the trial on liability in this matter.

                12.     Plaintiffs reserve the right to supplement this proposed exhibits list after

        the City has put forth its list of proposed exhibits (which, as explained below, it has yet to

        do).

        After remedy is decided, Plaintiffs plan on filing a motion for fees and costs and may

present relevant exhibits at that time.

        Furthermore, Plaintiffs object to Defendant failing to designate any exhibits as it will

harm their ability to prepare for trial and retain the right to designate further exhibits if the City

designates any of its own exhibits.



                                                Respectfully submitted,

                                                BRUCE SMITH, et al.
                                                By their attorneys,

                                                /s/ Harold Lichten
                                                Harold Lichten, BBO#549689
                                                Benjamin Weber, BBO#673736
                                                Zachary L. Rubin, BBO #704485
                                                Lichten & Liss-Riordan, P.C.
                                                729 Boylston Street, Suite 2000
                                                Boston, MA 02114
                                                (617) 994-5800
                                                hlichten@llrlaw.com
                                                bjweber@llrlaw.com

                                                Stephen Churchill, BBO# 564158
                                                Fair Work, P.C.
                                                192 South Street, Suite 450
                                                Boston, MA 02111
                                                (617) 607-3262
                                                steve@fairworklaw.com




                                                   4
        Case 1:12-cv-10291-WGY Document 286 Filed 09/18/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing document has been served on counsel for all parties

through the ECF system on this date.



DATED: September 18, 2019                                   /s/ Harold L. Lichten
                                                            Harold L. Lichten




                                                5
